         Case 1:20-cv-00402-SEH Document 52 Filed 11/05/20 Page 1 of 1


                     UNITED STATES DISTRICT COURT
                           DISTRICT OF IDAHO
                   U.S. DISTRICT JUDGE MINUTE ENTRY


(X) Video Motion hearing

U.S. District Judge: Sam E. Haddon                         Date: November 5, 2020
Deputy Clerk: Sunny Trumbull                               Time: 2:30 – 3:13 p.m.
Court Reporter: Tammy Hohenleiter


SCOYNI vs. CENTRAL VALLEY FUND L.P. et al, CASE NO. 1:20-cv-402-SEH


Appearances: Pro Se Plaintiff: Nicholas Scoyni
             Central Valley Defendants: Jon Simmons
             Defendants MB Financial Bank and Fifth Third Bancorp: Brent Wilson


The Court noted this matter is now set for hearing on Defendant’s Motion to Dismiss (docket #32).

Counsel stipulated to MB Financial Bank being dismissed as a party, with the responsibilities of MB
Financial Bank transferring to Fifth Third Bancorp. An order is forthcoming.

Court found that Plaintiff has not met the necessary requirements in his amended complaint.
Plaintiff ordered to file a second amended complaint and serve a copy on all the parties by Monday,
November 16, 2020 at 3:45 p.m. (Pacific Time)/4:45 p.m. (Mountain Time).

The Court ordered all pending motions to dismiss (docket #32, 33, 40, 45 and 46) denied without
prejudice. Motions may be re-filed in response to the second amended complaint, if appropriate,
and they must include new supporting documentation.
